DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,893,240 to Morner et al. in view of US Patent No. 4,041,789 to Hoback and US Patent Application Publication No. 20070245575 to Rosskamp.
In re claim 1, Morner teaches a power tool comprising: 
a housing (Fig. 1); 
a motor (Fig. 1, Col. 2, lines 7-14) within the housing;
a forward handle (8) coupled to the housing; 
a support arm (Fig. 1) extending from the housing and defining a longitudinal axis, the support arm including a first arm portion (2) coupled to the housing and a second arm portion (4) coupled to the first arm portion; 
a drive pulley (5) coupled to the first arm portion (2), the drive pulley defining a first axis extending through the first arm portion (Col. 2, lines 9-15); 
a driven pulley (6) coupled to the second arm portion, the driven pulley defining a second axis spaced from the first axis (Fig. 2); and 

wherein the second arm portion (4) is movable relative to the first arm portion between a first configuration and a second configuration offset 180 degrees from the first configuration about the longitudinal axis, and wherein a distance between the first axis and the second axis is substantially the same in both the first configuration and the second configuration (Figs. 2, 3).
Regarding claim 1, Morner teaches a belt, but does not teach a synchronous belt connecting the drive pulley and the driven pulley, the synchronous belt including a plurality of teeth engageable with the drive pulley and the driven pulley, the teeth extending laterally across a width of the belt.
Hoback teaches in the art of belt drives, a power transmission system having a synchronous belt (11) connecting a toothed drive pulley (12) and a toothed driven pulley (13). The belt includes a plurality of teeth engageable with the drive pulley and the driven pulley, the teeth extending laterally across a width of the belt.
It would have been obvious to one before the effective filing date of the invention to replace the belt and pulley arrangement of Morner with a synchronous toothed belt and toothed pulley arrangement as taught by Hoback to provide reduced stress on the driving teeth and improving the resistance to shear (Col. 2, lines 62-68, Col. 3, lines 1-7) The arrangement further results in less vibrations resulting in a smoother quieter running drive (Col. 3, lines 8-12).

Regarding claim 1, Morner teaches motor supported within the housing, but does not teach a battery configured to power the motor and the forward handle at least partially surrounding the battery.
Rosskamp teaches in the art of power tools, a tool having a motor (16) within a housing configured to be powered by a battery (18a,b; Abstract, Para 0002). The power tool also has a forward handle (20) that at least partially surrounds the battery (Fig. 5).


In re claim 2, modified Morner teaches further comprising a spindle (18) fixed to the driven pulley (Fig. 4); 
and a cutting wheel (3) coupled to the spindle.
In re claim 4, wherein the first configuration defines an inboard configuration in which the cutting wheel is generally aligned with a longitudinal mid-plane of the power tool, and wherein the second configuration defines an outboard configuration in which the cutting wheel is offset from the longitudinal mid-plane (Figs. 2,3).
In re claim 5, wherein the first arm portion (2) includes a first side and a second side opposite the first side (Fig. 5), wherein the second arm (4) portion includes a flange (see below) having an inner side (see below), wherein the inner side abuts the first side of the first arm in the first configuration (Fig. 5), and wherein the inner side abuts the second side of the first arm in the second configuration (Fig. 6).

    PNG
    media_image1.png
    508
    427
    media_image1.png
    Greyscale

In re claim 6, wherein the first arm portion (2) includes a plurality of locator pins (28) receivable within a corresponding plurality of locator openings (24, 25, 26) in the second arm portion (4).
In re claim 7, wherein the plurality of locator openings (24,25,26) include a first locator opening that is elongated in a direction parallel to the longitudinal axis (Fig. 5).
Note, the opening has a dimension which extends parallel to the longitudinal axis. Further, the orientation of the locator opening of Morner is very similar to the orientations of Applicant’s locator openings with respect to the longitudinal axis.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback and Rosskamp, as applied to the above claims, and in further view of US Patent Application Publication No. 20080163492 to Johansson.
In re claim 3, modified Morner teaches a power tool having a cutting wheel (3, Morner) with a diameter, but does not teach the diameter is at least 9 inches.
Note, the specification has provided proper support for the phrase “at least 9 inches”.

It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a cutting wheel having a diameter between 200 and 1000mm, which is 7.87 to 39.37 inches, as taught by Johansson which is merely an art recognized equivalent way of sizing the blade based on the desired cutting application (which is inclusive of, but not limited to the material of workpiece, the size of the workpiece). One having ordinary skill in the art would have been prompted by the range disclosed by Johansson to try various diameters within the disclosed range of diameters. One having ordinary skill in the art would have recognized there are a finite number of values between 200 and 1000mm, which is 7.87in to 39.37in in which the blade can be sized to maintain proper mounting and sufficient cuts based on the desired cutting application. One having ordinary skill in the art would have relied on engineering logic to try various diameter values before arriving at the desired diameter being at least 9 inches. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback and Rosskamp, as applied to the above claims, and in further view of US Patent No. 5,856,715 to Peot et al.
In re claim 8, modified Morner teaches a power tool having a motor configured to directly drive the drive pulley (6), but does not teach wherein the drive pulley and the driven pulley are 
Peot teaches a power tool having an electric motor coupled to drive pulley (90) which drives driven pulley (92), wherein the drive pulley and the driven pulley are configured to provide a speed reduction ratio from the drive pulley to the driven pulley between 3:1 and 5:1 (Col. 4, lines 47-58).
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with an electric motor to couple and drive the drive and driven pulleys to provide a speed reduction ratio of 3:1 as taught by Peot to maintain the desired surface feet per minute at the cutting surface of the saw blade (Col. 4, lines 55-58, Peot).
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback and Rosskamp, and in further view of US Patent Application Publication No. 20150165640 to Ro kamp et al.
In re claim 10, modified Morner teaches a power tool with a battery pack (Para 0035, Elfner), but does not teach the output voltage of the battery being greater than 40 volts.
Ro kamp teaches a power tool having a battery pack having an output voltage of 12 to 80 volts (Para 0012).
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a battery pack having an output voltage between 12 and 80 volts as taught by Ro kamp to maintain a satisfactory drive power and desired operating time (Para 0004, Ro kamp). One having ordinary skill in the art would have been prompted by the range disclosed by Ro kamp to try various voltages. One would recognize there are a finite number of voltages within the claimed range to permit maintaining a satisfactory drive power and desired operating time. One would have relied on known engineering logic to try various voltages within the range set forth by Ro kamp before arriving at a desired voltage of greater than 40 volts for .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback, and Rosskamp and in further view of Johansson.
In re claim 11, modified Morner teaches a spindle (18) fixed to the driven pulley (6); and a cutting wheel (3) coupled to the spindle, but does not teach the cutting wheel has a diameter of greater than 9 inches. 
Johansson teaches a power tool having a circular blade with a diameter between 200 and 1000 mm (Para 0064), which is 7.87 to 39.37 inches.
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a cutting wheel having a diameter between 200 and 1000mm, which is 7.87 to 39.37 in, as taught by Johansson which is merely an art recognized equivalent way of sizing the blade based on the desired cutting application (which is inclusive of, but not limited to the material of workpiece, the size of the workpiece). One having ordinary skill in the art would have been prompted by the range disclosed by Johansson to try various diameters within the disclosed range of diameters. One having ordinary skill in the art would have recognized there are a finite number of values between 200 and 1000mm, which is 7.87 to 39.37 in, in which the blade can be sized to maintain proper mounting and sufficient cuts based on the desired cutting application. One having ordinary skill in the art would have relied on engineering logic to try various diameter values before arriving at the desired diameter being at least 9 inches. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback and Rosskamp and in further view of US Patent Application Publication No. 20100058911 to Goddard.
In re claim 12, modified Morner teaches a power tool having a motor including an output shaft, but does not teach the shaft is operable at a maximum speed greater than 10,000 rpm.
Goddard teaches a power tool having an electric motor with a shaft operable at a maximum speed greater than 10,000 rpm (Para 0066).
It would have been obvious to one before the effective filing date of the invention to rotate the motor of modified Morner at a speed of greater than 10,000 rmp at taught by Goddard to maintain a device that is highly efficient with a prolonged operating life.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hobackin and Rosskamp and in further in view of US Patent No. 4,034,638 to Drum.
In re claim 13, modified Morner teaches a power tool, but does not teach the tool produces a sound pressure less than 85 decibels.
Drum teaches a saw blade having a plurality of blades with gullets between each blade. The depth of the gullet is very shallow which is effective for maintaining lower sound volume as the blade operations. Drum teaches the sound pressure is less than 90 decibels (Col. 1, lines 42-44, Col. 2, lines 27-34).
It would have been obvious to one before the effective filing date of the invention to provide the power tool of modified Morner with a blade with shallow gullets as taught by Drum to minimize sound volume to less than 90 decibels of the blade during operation to maintain noise .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback in view of Rosskamp and in further view of Ro kamp, Johansson, and Drum.
In re claim 14, modified Morner teaches a spindle (18) fixed to the driven pulley (6); and a cutting wheel (3) coupled to the spindle, wherein the cutting wheel has a diameter.
Morner does not teach the cutting wheel has a diameter of 9 inches.
Johansson teaches a power tool having a circular blade with a diameter between 200 and 1000 mm (Para 0064), which is 7.87 to 39.37 inches.
See motivation on Pg. 4, above.

Regarding claim 14, modified Morner teaches a power tool with a battery (18, Rosskamp), but does not teach the output voltage of the battery being greater than 40 volts.
Ro kamp teaches a power tool having a battery pack having an output voltage of 12 to 80 volts (Para 0012).
See motivation on Pg. 6.


Goddard teaches a power tool having an electric motor with a shaft operable at a maximum speed greater than 10,000 rpm (Para 0066).
See motivation on Pg. 7.

Regarding claim 14, modified Morner teaches a power tool, but does not teach the tool produces a sound pressure less than 85 decibels.
Drum teaches a saw blade having a plurality of blades with gullets between each blade. The depth of the gullet is very shallow which is effective for maintaining lower sound volume as the blade operations. Drum teaches the sound pressure is less than 90 decibels (Col. 1, lines 42-44, Col. 2, lines 27-34).
See motivation on Pg. 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback and Rosskamp and evidence to US Patent Application Publication No. 20120251241 to Sperfslage and US Patent No. 5,573,073 to Schofield et al.
In re claim 15, modified Morner teaches a power tool comprising a forward handle (8) configured to be grasped by an operator during operation of the power tool, but does not teach the power tool is configured to produce a hand-arm vibration at the handle less than 3.0 m/s2 during no load operation.
Sperfslage provides evidence that it is known in the art of power tools for a tool operate at various speeds while imparting a vibration between 3-14 m/s2. The vibrations were measured at various points along the handle (Para 0036,37, Figures 8-9).

It would have been obvious to one before the effective filing date of the invention to fabricate the device of modified Morner to produce reduced exposure to hand arm vibrations to reduce the risk of user injury. Scofield provides evidence of reducing the repetitive motion experienced by the user, which reduces user injury. One having ordinary skill in the art would have been prompted by the evidence to Sperslage and Scofield to try motors with various currents (while measuring the hand-arm vibrations). One would recognize there are a finite number of speeds that impart vibrations between the range disclosed by Sperslage. One would have relied on known engineering logic to try various speeds imparting before arriving at the desired vibration level of less than 3.0 m/s2 to reduce the exposure of the hand/arm vibrations. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Goddard, Elfner, Ro kamp, Johansson, and Peot.
In re claim 16, Morner teaches a power tool comprising: 
a housing (1); 
a motor (Fig. 1) support within the housing,
a support arm (Fig. 1) extending from the housing and defining a longitudinal axis, the support arm including a first arm portion (2) coupled to the housing and a second arm portion (4) coupled to the first arm portion, the first arm portion including a mount (see below) directly fastened to the motor; 

a driven pulley (6) coupled to the second arm portion, the driven pulley defining a second axis spaced from the first axis; and 
a belt (7) connecting the drive pulley and the driven pulley, and 
a cutting when coupled to the driven pulley having a diameter (Fig. 4),
wherein the second arm portion is movable relative to the first arm portion between a first configuration and a second configuration offset 180 degrees from the first configuration about the longitudinal axis, and wherein a distance between the first axis and the second axis is substantially the same in both the first configuration and the second configuration (Figs. 3, 4, Col. 4, lines 10-25).

    PNG
    media_image2.png
    900
    480
    media_image2.png
    Greyscale



Goddard teaches a power tool having an electric motor with a shaft operable at a maximum speed greater than 10,000 rpm (Para 0066).
It would have been obvious to one before the effective filing date of the invention to rotate the motor of Morner at a speed of greater than 10,000 rmp at taught by Goddard to maintain a device that is highly efficient with a prolonged operating life.

Morner teaches a power tool having motor supported within the housing, but does not teach the tool having a battery configured to power the motor.
Elfner teaches a power tool having an electric motor (Para 0035) supported within a housing and a battery configured to power the motor (Para 0035). 
It would have been obvious to one before the effective filing date of the invention to provide the power the tool of modified Morner with an electric motor and rechargeable battery pack arrangement as taught by Elfner which is merely an art recognized equivalent way of powering the tool while maintaining an easy to use portable tool.

Modified Morner teaches a power tool with a battery pack (Para 0035, Elfner), but does not teach the output voltage of the battery being greater than 40 volts.
Ro kamp teaches a power tool having a battery pack having an output voltage of 12 to 80 volts (Para 0012).
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a battery pack having an output voltage between 12 and 80 volts as taught by Ro kamp to maintain a satisfactory drive power and desired operating time (Para 0004, Ro kamp). One having ordinary skill in the art would have been prompted by the range disclosed by Ro kamp to try various voltages. One would recognize there are a finite number of 

Morner teaches a cutting wheel having a diameter, but does not teach the wheel has a diameter of 9 inches.
Johansson teaches a power tool having a circular blade with a diameter between 200 and 1000 mm (Para 0064), which is 7.87 to 39.37 inches.
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a cutting wheel having a diameter between 200 and 1000mm, which is 7.87 to 39.37 inches, as taught by Johansson which is merely an art recognized equivalent way of sizing the blade based on the desired cutting application (which is inclusive of, but not limited to the material of workpiece, the size of the workpiece). One having ordinary skill in the art would have been prompted by the range disclosed by Johansson to try various diameters within the disclosed range of diameters. One having ordinary skill in the art would have recognized there are a finite number of values between 200 and 1000mm, which is 7.87 to 39.37in in which the blade can be sized to maintain proper mounting and sufficient cuts based on the desired cutting application. One having ordinary skill in the art would have relied on engineering logic to try various diameter values before arriving at the desired diameter being at least 9 inches. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of 

Regarding claim 16, Morner teaches a power tool having a motor configured to directly drive the drive pulley (6), but does not teach wherein the drive pulley and the driven pulley are configured to provide a speed reduction ratio from the drive pulley to the driven pulley between 3:1 and 5:1.
Peot teaches a power tool having an electric motor coupled to drive pulley (90) which drives driven pulley (92), wherein the drive pulley and the driven pulley are configured to provide a speed reduction ratio from the drive pulley to the driven pulley between 3:1 and 5:1 (Col. 4, lines 47-58).
It would have been obvious to one before the effective filing date of the invention to provide Morner with an electric motor to couple and drive the drive and driven pulleys to provide a speed reduction ratio of 3:1 as taught by Peot to maintain the desired surface feet per minute at the cutting surface of the saw blade (Col. 4, lines 55-58, Peot).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Goddard, Elfner et al., Ro kamp, and Johansson, as applied to the above claims, and in further view of Rosskamp and evidence to Sperfslage and Schofield et al.
In re claims 17, modified Morner teaches a power tool comprising a forward handle (8) configured to be grasped by an operator during operation of the power tool, but does not teach the forward handle at least partially surrounds the battery.
Rosskamp teaches in the art of power tools, a tool having a motor (16) within a housing configured to be powered by a battery (18a,b; Abstract, Para 0002). The power tool also has a forward handle (20) that at least partially surrounds the battery (Fig. 5).


Regarding claim 17, modified Morner teaches a power tool comprising a forward handle (8) configured to be grasped by an operator during operation of the power tool, but does not teach the power tool is configured to produce a hand-arm vibration at the handle less than 3.0 m/s2 during no load operation.
Sperfslage provides evidence that it is known in the art of power tools for a tool operate at various speeds while imparting a vibration between 3-14 m/s2. The vibrations were measured at various points along the handle (Para 0036,0037 Figures 8-9).
Scofield provides evidence of a power tool having reduced vibrations under no-load conditions to reduce the exposure of the hand/arm vibrations (Col. 3, lines 16-22).
It would have been obvious to one before the effective filing date of the invention to fabricate the device of modified Morner to produce reduced exposure to hand arm vibrations to reduce the risk of user injury. Scofield provides evidence of reducing the repetitive motion experienced by the user, which reduces user injury. One having ordinary skill in the art would 2 to reduce the exposure of the hand/arm vibrations. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

	Regarding claim 18, modified Morner teaches a power tool, but does not teach the power tool is configured to produce an average hand-arm vibration at the forward handle between about 5 and about 7 m/s2 during a plunge-cutting operation.
 Sperfslage provides evidence that it is known in the art of power tools for a tool operate at various speeds while imparting a vibration between 2-14 m/s2. The vibrations were measured at various points along the handle (Para 0066, Figures 8-9).
It would have been obvious to one before the effective filing date of the invention to fabricate the device of modified Morner to produce reduced exposure to hand arm vibrations to reduce the risk of user injury. Sperfslage provides evidence that it is known to operate a power tool with imparting vibrations between 2-14 m/s2 along various positions along the handle. One having ordinary skill in the art would have been prompted by the evidence to Sperslage to try motors with various currents (while measuring the hand-arm vibrations). One would recognize there are a finite number of speeds that impart vibrations between the range disclosed by Sperslage. One would have relied on known engineering logic to try various speeds imparting before arriving at the desired vibration level of between about 5 m/s2 to about 7 m/s2 to reduce the exposure of the hand/arm vibrations. A person of ordinary skill has good reason to pursue .

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morner in view of Hoback, Elfner et al., EP3006145 to Yokoyama and Rosskamp.
In re claim 19, Morner teaches a power tool comprising: 
a housing (1) having an upper portion and a lower portion;
a motor (Fig. 4) disposed within the lower portion, 
a rear handle (80 extending from a rear portion of the housing;
a support arm (Fig. 1) extending from a front portion of the housing and defining a longitudinal axis, the support arm including a first arm portion (2) coupled to the housing and a second arm portion (4) coupled to the first arm portion, the first arm portion including a recess (Fig. 4); 
a drive pulley (5) coupled to the first arm portion so that the drive pully is at least partialy disposed within the recess, the drive pulley defining a first axis; 
a driven pulley (6) coupled to the second arm portion, the driven pulley defining a second axis spaced from the first axis; and 
a belt (7) connecting the drive pulley and the driven pulley, wherein the second arm portion is movable relative to the first arm portion between a first configuration and a second configuration offset 180 degrees from the first configuration about the longitudinal axis, and wherein a distance between the first axis and the second axis is substantially the same in both the first configuration and the second configuration (Figs. 2,3).


Elfner teaches a power tool having an electric motor (Para 0035) supported within a lower portion of the housing and a battery configured to power the motor (Para 0035). The battery pack is inserted into a receptacle (compartment) of the upper portion of the housing (Para 0035), in which the battery is removably coupled. Elfner also teaches a trigger (11) located on a rear handle for operating the power tool (Para 0035).
It would have been obvious to one before the effective filing date of the invention to provide the power the tool of Morner with a trigger on the rear handle, an electric motor, and rechargeable battery pack arrangement as taught by Elfner which is merely an art recognized equivalent way of powering the tool while maintaining an easy to use portable tool.

  Modified Morner teaches a power tool having a battery pack inserted into the housing, but does not provide details to the battery receptacle. Modified Morner does not teach a battery receptacle including a guide rail defining an insertion and removal axis of the battery the insertion and removal axis oriented along a front to rear direction of the power tool, a recessed portion adjacent the guide rail, the recessed portion having a drainage surface forming an acute included angle with the insertion and removal axis, and a drainage hole located proximate an end of the drainage surface, wherein the drainage surface is configured to direct fluid that infiltrates an interface between the battery and the battery receptacle toward the drainage hole.
Yokoyama teaches a power tool having a battery received in a receptacle. The receptacle includes a guide rail (28-5) defining an insertion and removal axis of the battery, the insertion and removal axis oriented along a front to rear direction, a recessed portion (28-1, 38) adjacent the guide rail, the recessed portion having a drainage surface (38) forming an acute included angle with the insertion and removal axis (Fig. 3, see below), and a drainage hole (80) 
 
    PNG
    media_image3.png
    751
    535
    media_image3.png
    Greyscale

In the event one may argue the insertion axis of Yokoyama is in the front and rear direction, along a vertical axis, Rosskamp teaches a power tool having a battery inserted and along an axis in a front to rear direction of the tool.
It would have been obvious to one before the effective filing date of the invention to provide the battery receptacle of modified Morner with a guide rail, drainage surface, and draining hole, as taught by Yokoyama to prevent water or debris from entering and damaging the battery area. One having ordinary skill in the art at the time of invention would have had knowledge as to how to construct (from the ground up) the device of Morner to locate the battery receptacle in a front and rear direction as taught by Yokoyama or Rosskamp to maintain a desired overall weight and proper balance of the tool for a fatigue free operation (Para 0013, 

Morner teaches a belt, but does not teach a synchronous belt connecting the drive pulley and the driven pulley, the synchronous belt including a plurality of teeth engageable with the drive pulley and the driven pulley, the teeth extending laterally across a width of the belt.
Hoback teaches in the art of belt drives, a power transmission system having a synchronous belt (11) connecting a toothed drive pulley (12) and a toothed driven pulley (13). The belt includes a plurality of teeth engageable with the drive pulley and the driven pulley, the teeth extending laterally across a width of the belt.
It would have been obvious to one before the effective filing date of the invention to replace the belt and pulley arrangement of Morner with a synchronous toothed belt and toothed pulley arrangement as taught by Hoback to provide reduced stress on the driving teeth and improving the resistance to shear (Col. 2, lines 62-68, Col. 3, lines 1-7) The arrangement further results in less vibrations resulting in a smoother quieter running drive (Col. 3, lines 8-12).

Claim(s) 20 is rejected 35 U.S.C. 103 as being unpatentable over Morner et al. in view of Elfner et al., Yokoyama, and Hoback, as applied to the above claims, and in further view of Ro kamp et al., Rosskamp, and evidence to Sperfslage and US Patent No. 5,573,073 to Schofield et al.
In re claim 20, modified Morner teaches a power tool comprising a forward handle (8) configured to be grasped by an operator during operation of the power tool, but does not teach the forward handle at least partially surrounds the battery.
Rosskamp teaches in the art of power tools, a tool having a motor (16) within a housing configured to be powered by a battery (18a,b; Abstract, Para 0002). The power tool also has a forward handle (20) that at least partially surrounds the battery (Fig. 5).


Regarding claim 20, modified Morner teaches a power tool with a battery pack (Para 0035, Elfner), but does not teach the output voltage of the battery being greater than 40 volts.
Ro kamp teaches a power tool having a battery pack having an output voltage of 12 to 80 volts (Para 0012).
It would have been obvious to one before the effective filing date of the invention to provide modified Morner with a battery pack having an output voltage between 12 and 80 volts as taught by Ro kamp to maintain a desired drive power and operating time. One would recognize there are a finite number of voltages within the claimed range to permit maintaining a satisfactory drive power and desired operating time. One would have relied on known engineering logic to try various voltages within the range set forth by Ro kamp before arriving at a desired voltage of greater than 40 volts for maintaining a desired drive power and operating time. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of 
Regarding claim 20, modified Morner teaches a power tool comprising a forward handle (8) configured to be grasped by an operator during operation of the power tool, but does not teach the power tool is configured to produce a hand-arm vibration at the forward handle less than 3.0 m/s2 during no load operation.
Sperfslage provides evidence that it is known in the art of power tools for a tool operate at various speeds while imparting a vibration between 3-14 HAV. The vibrations were measured at various points along the handle (Para 0036,0037 Figures 8-9).
Scofield provides evidence of a power tool having reduced vibrations under no-load conditions to reduce the exposure of the hand/arm vibrations (Col. 3, lines 16-22).
It would have been obvious to one before the effective filing date of the invention to fabricate the device of modified Morner to produce reduced exposure to hand arm vibrations to reduce the risk of user injury. Scofield provides evidence of reducing the repetitive motion experienced by the user, which reduces user injury. One having ordinary skill in the art would have been prompted by the evidence to Sperslage and Scofield to try motors with various currents (while measuring the hand-arm vibrations). One would recognize there are a finite number of speeds that impart vibrations between the range disclosed by Sperslage. One would have relied on known engineering logic to try various speeds imparting before arriving at the desired vibration level of less than 3.0 m/s2 to reduce the exposure of the hand/arm vibrations. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 19-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues with respect to claims 16-18 that the Examiner admits Morner does not teach a power tool having a motor having an output shaft operable at a maximum speed greater than 10,000 RPM, a battery configured to power the motor with an output voltage greater than 40 volts, a cutting wheel coupled to the driven pulling having a diameter greater than 9 inches, and wherein the drive pulley and riven pulley are configured to provide a speed reduction ratio from the drive pulley to a driven pulley between 3:1 and 5:1. Applicant further argues the Examiner picks and chooses features in isolation, each from a different reference to arrive at a power tool of claim 16. Applicant argues hindsight reasoning and specifically points to that one of ordinary skill would not have modified Morner with view of Johansson to provide a circular blade with a diameter greater than 9 inches because one skill in the art would not have anticipated success in driving a cutting wheel with a diameter greater than 9 inches using an electric motor powered by a battery, since such tools normally are for corded or gasoline powered operation. 
The Examiner respectfully disagrees. Applicant’s argument is speculative. Johansson teaches and suggest the working machine, includes, in a mode which can be conventional, a driving unit with a driving motor…the motor may be electric (Paras 0024, 0051). One having ordinary skill in the art of power tools would recognize the advantages of eliminating a cord and providing a battery powered device. Applicant’s disclosure has not set forth that the combination of the battery, motor, and blade diameter impart criticality. Further, However, "[a]ny judgment on . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724